Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority
             The instant claims find support in the provisional application and therefore receive thebenefit to the filing date of 01/23/2018. 
Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings Object  
          The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the recitation “fluidic die controller“ as recited in claims1 and 10 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. 

Claim Rejections
                                               Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patil (US Pat. 6,439,698).
       
           Patil discloses in Figures 1-4 an ink jet printer comprising:
           Regarding claim 1, a surface (34) on which a number of nozzles (18) are formed (Figure 2); and
 an electrical interface (26) to establish an electrical connection between the fluidic die (10) and a fluidic die controller (not show), the electrical interface comprising: 
           a bond pad (38) disposed within a bond pad region of the surface (Figure 2); and 
           an electrical lead (40) coupled to the bond pad (38) to establish an electrical connection between the fluidic die (10) and the fluidic die controller (not show) (Figure 2); and 
a beveled edge along an edge of the surface (34) underneath the electrical lead (40). 
           Regarding claim 3, wherein the beveled edge extends just underneath the electrical lead (40) (Figures 2-3). 
            Regarding claim 4, wherein the bond pad region is near a perimeter of the fluidic

           Regarding claim 5, wherein the beveled edge is perpendicular to the electrical lead (40) (Figure 3). 
           Regarding claim 6, an encapsulant (54) dispensed over the electrical interface (Figures 2-3). 

Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caren et al. (US Pat. 5,736,998). 
     
            Caren et al. disclose in Figures 1-7 and 13 an inkjet print cartridge comprising:
            Regarding claim 10, a fluidic die (10) (Figure 1) comprising: 
a surface (34) in which a number of nozzles (18) are formed, wherein each nozzle comprises: an ejection chamber (unmarked ejection chamber that contains a number 96); an opening (92); a fluid actuator (96) disposed within the ejection chamber (Figure 13); and 
an electrical interface (18) to establish an electrical connection between the fluidic die (10) and a fluidic die controller (not shown), the electrical interface (18) comprising: a number of bond pads (40) disposed within a bond pad region of the surface; and a number of electrical leads (36), an end of each electrical lead (36) to be coupled to a corresponding bond pad (40); a protrusion (42), parallel to an edge of the fluidic die (10), which protrusion extends from the surface under the number of electrical leads (36); and an encapsulant (encapsulant) dispensed over the electrical interface (18); and a beveled edge along an edge of the surface underneath the number of electrical leads (36) (Figures , column 5, lines 59-67 and column 6, lines 1-20). 
           Regarding claim 11, wherein the number of electrical leads (36) are angled leads (Figure 6). 
           Regarding claim 12, wherein the number of electrical leads (36) are straight leads

           Regarding claim 13, wherein the protrusion (42) is formed of an electrically non-conductive polymeric material (Figure 6). 

                                             Claim Rejections - 35 USC § 103
            The following is a quotation of 35 U.S.C. 103(a) which forms the basis for allobviousness rejections set forth in this Office action: 
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 USC 103 (a) as being unpatentable over Patil (US Pat. 6,439,698) in view of Kunnavakkam et al. (US Pub. 2014/0340452).
 
           Patil discloses the basic features of the claimed invention as stated above but does not disclose the beveled edge that forms a 54.7 degree angle with the surface of the fluidic die. 
            Regarding claim 2, Kunnavakkam et al. disclose in Figures 1-4 an ink jet head (10) comprising the beveled edge that forms a 54.7 degree angle with the surface of the fluidic die (10) (paragraph 0035).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kunnavakkam et al. in the Patil’s ink jet printer for the purpose of increasing a lifetime of a thermal resistor.
         
Claims 7-9 are rejected under 35 USC 103 (a) as being unpatentable over Patil (US Pat. 6,439,698) in view of  Caren et al. (US Pat. 5,736,998). 

           Patil discloses the basic features of the claimed invention as stated above but does not disclose a protrusion, parallel to an edge of the fluidic die, which the protrusion extends from the surface under the electrical lead; wherein the bevel is adjacent the protrusion; wherein the protrusion is just in the bond pad region; and a portion of the electrical lead over the protrusion curves away from the protrusion. 

            Caren et al. disclose in Figures 1-7 and 13 an inkjet print cartridge comprising:
            Regarding claim 7, a protrusion (42), parallel to an edge of the fluidic die, which protrusion extends from the surface (28) under the electrical lead (36) (Figure 6). 
            Regarding claim 8, wherein the bevel is adjacent the protrusion (42) (Figure 6). 
           Regarding claim 9, wherein: the protrusion (42) is just in the bond pad region; and a portion of the electrical lead (36) over the protrusion (42) curves away from the protrusion (Figure 6).            

           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Caren et al. in the Patil’s ink jet printer for the purpose of insulating ends of conductive traces from a substrate.

Claims 14-15 rejected under 35 USC 103 (a) as being unpatentable over Kunnavakkam et al. (US Pub. 2014/0340452) in view of Deguchi et al. (US Pub. 2006/0176338).


           Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:


            Kunnavakkam et al. disclose in Figures 1-4 an ink jet head (10) comprising: 

applying etch the silicon base layer (22) to form an angled trough (46c) (Figures 2-4 paragraph 0035); and 
cutting along the bottom of the angled trough to form a fluidic die with a beveled edge (46a, 46b) (Figures 2-4 paragraph 0035). 
            Regarding claim 15, wherein the wet etching of the silicon base layer (22) occurs concurrently with forming fluid channels (34) in the silicon base layer (22) which lead to the nozzles (14) (Figure 3). 
            However, Kunnavakkam et al.do not disclose a step of applying a liquid etchant in the gap to wet etch the silicon base layer (22) to form an angled trough (46c).
            Nevertheless, regarding claim a part of claim 14,   Deguchi et al. disclose in Figures 1a-1b a nozzle plate (8)comprising a step of  applying a liquid etchant (etching liquid) in the gap to wet etch the silicon base layer (1, 2) to form an angled trough (11b) (paragraph 0172).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Deguchi et al. in the Kunnavakkam et al’s ink jet head for the purpose of producing a highly-precise nozzle hole.
         
  Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 5,953,030; US Pat. 6,010,212; US Pat. 6,270,207; US Pat. 6,520,630) cited in the PTO 892 form show an ink cartridge which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.
           For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853